DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16/969,678 in view of Bhushan (US 6,007,896).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims substantially encompasses the claims of application ‘678 and/or obvious variant of one another with slight optimization of ranges.
Regarding to the limitation of kurtosis, for the magnetic layer and back layer, Bhushun discloses a surface having a defined kurtosis value of three or more for use in magnetic recording medium (Abstract, col. 1, lines 3-11, and col. 10, lines 41-57).  Bhushun teaches that optimizing these values minimizes static and kinetic friction and resultant wear.
Thus, it would have been obvious to one of ordinary skill in the art to optimize the kurtosis values of the magnetic layer and backing layer of the recording medium of ‘482 as taught by Bhushun in order to reduce tape wear characteristics.  
The requirement for polyester resin substrate are well within the knowledge of a person of ordinary skill because polyester resins are extremely well established in the magnetic tape arts as conventional base materials (one need only look at the prior art of record, either via the parent Application or the as-filed PTO-1449). The Examiner deems that the polyester base materials are known functional equivalents in the field of suitable base/substrate/support materials for high density magnetic binder-powder media. Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency. In the instant case, polyester resins such as PET, PEN, etc. are all recognized as suitable base/substrate/support materials for binder-type media. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Although ‘678 discloses a lubricant with the fatty acid and fatty acid ester (claim 18), ‘678 fails to explicitly disclose the mass ratio between the lubricants.  However, it would have been obvious to one of ordinary skill in the art to optimize the concentration between the two lubricants within the limits known in the art based on the desired end use of the medium since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA) 1980.   
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Bhushan (US 6,007,896) in view of Nagata et al. (JP 2007-294086).
Regarding claims 1-2 and 17-20, Brodd discloses a magnetic recording tape comprising a magnetic layer (32), an underlayer (30), a base layer (12), and a back layer (16) (Fig. 1), the base layer includes a polyester as a main component (col. 4, lines 17-24), the magnetic recording medium has an average thickness of less than 10 µm thick (col. 4, lines 3-4), the magnetic recording medium includes a lubricant, the lubricant includes a fatty acid and a fatty acid ester (col. 9, lines 20-30), the magnetic recording medium has pores, and the pores have an average diameter of 1.7-300 nm (col. 17, lines 59-60), which overlaps the claimed range and measured in an extracted environment (Table 3).  
Brodd fails to disclose a surface on a side of the magnetic layer has a kurtosis of 3.0 or more and a surface of a side of the back layer has a kurtosis of 2.0 or more as presently claimed.  
Bhushan discloses a magnetic media comprising a surface having a kurtosis value of greater than 3, wherein optimizing these values minimizes static and kinetic friction and resultant wear (Abstract and col. 10, lines 41-57).  Although Bhushan fails to explicitly disclose the kurtosis value is based upon ISO 25178 standard, Bhushan’s kurtosis range overlaps that of the present claims, thereby Bhushan would disclose the kurtosis value when subjected to an ISO 25178 parameters.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the kurtosis value of both of the magnetic recording surfaces, magnetic layer side surface and back layer side surface, to be greater than 3, as taught by Bhushan, in order to reduce tape wear characteristics.  
Brodd discloses that it is known in the magnetic media arts that in order to increase the density of magnetic tapes, tape manufacturers strive to provide a magnetic recording tape with as smooth recording surface as possible (col. 1, lines 49-54).  However, Brodd fails to explicitly teach the Ra of the magnetic layer surface is less than 2.5 nm.  Brodd also fails to disclose the square ratio in a vertical direction is 65% or larger as presently claimed. 
	Nagata discloses a magnetic recording medium comprising a magnetic layer with a Ra of 0.1-3 nm [0108] and a square ratio of 0.4-0.7 in the vertical direction (Abstract, and example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges for the square ratios and the surface roughness disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have the square ratio and the surface roughness of the magnetic layer as claimed, as suggested by Nagata, in order to obtain a medium with high S/N ratio (Abstract).
Although Brodd discloses that the magnetic recording medium includes a lubricant comprising of a fatty acid and a fatty acid ester as set forth above, Brodd fails to explicitly disclose the concentration relationship between the fatty acid and fatty acid ester as presently claimed.  However, Brodd discloses that the lubricants provided are selected and specifically formulated to reduce friction to maintain smooth contact with low drag and at least partially protects the recording surface from wear.  The examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as concentrations of specific lubricants, through routine experimentation, especially given the knowledge in the art that lubricants of a medium can impact the overall surface properties of the medium.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lubricant to a mass ratio between the fatty acid and fatty acid ester extracted by hexane is ≤ 0.6, since the concentration of the lubricant is a known results effective variable in the magnetic media art.  The burden is upon the Applicant to demonstrate that the claimed relationship is critical and has unexpected results.
Regarding claim 3, Brodd discloses that the thickness of the magnetic layer is 50-125 nm (col. 1, lines 9-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Regarding claim 4-5, Brodd discloses the magnetic powder as claimed (col. 7, lines 29-35). 
Regarding claim 7, Brodd discloses the lubricant materials as claimed (col. 9, lines 31-42).
Regarding claim 14, Brodd discloses the thickness of the base layer is 4.5 µm (col. 4, lines 13-16), which is just outside the claimed range.  However, it has been held that a prima facie case of obviousness exist where the claimed ranges and prior art ranges do not overlap but are close enough that one skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, the difference between 4.2 µm and 4.5 µm does not appear confer patentability to the claims in the absence of a showing of critically associated with the claimed base layer thickness range.   
Or the alternative, Nagata discloses a polyester base layer with a thickness of minimally 3 µm [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s polyester base layer to be of 3 µm, since Nagata discloses that this is a suitable thickness to support overlying layers.
Regarding claims 15-16, Brodd discloses that the magnetic powder has an average long axis length of less than 60 nm and an average length of less than about 45 nm (col. 7, lines 36-40).  This overlaps the claimed aspect ratio and average particle size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 21, Brodd discloses a cartridge as claimed (col. 3, line 66 – col. 4, line 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Bhushan (US 6,007,896) in view of Nagata et al. (JP 2007-294086) as applied to claim 1, and further in view of Okubo et al. (JP 2000-264984).
Brodd discloses a magnetic recording tape as set forth above, however, fails to disclose the friction coefficient ratio of 1-1.8 with the testing parameters as claimed.  
Okubo discloses a magnetic recording tape a dynamic friction coefficient of 0.1 to 0.9, wherein the change in dynamic friction coefficient is 0 to 50% (claims 6 and 9).  Although Okubo fails to explicitly disclose the methodology of obtaining the friction coefficient ratio as claimed, Okubo discloses that the change of friction coefficient is minimally 0.  Since Okubo discloses a teaching of little to no change in coefficient of dynamic friction, Okubo discloses a range that would overlap the claimed range when subjected to that specific mythology (no change would have a ratio of 1.0).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic recording tape to have a friction coefficient ratio as claimed, since Okubo discloses that this would lead to a film with excellent travelling properties and durability (Abstract).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Bhushan (US 6,007,896) in view of Nagata et al. (JP 2007-294086) as applied to claim 1, and further in view of Johnson et al. (US 2006/0274446).
Regarding claims 9 and 11-12, Brodd fails to disclose the specifics of the servo bands and data bands comprising of data tracks as presently claimed.
Johnson discloses a magnetic layer comprising five or more servo bands with the width as claimed, as well as plurality of data tracks as claimed (Figs. 3-9, [0014], and [0037]).  Johnson discloses that the widths of the track and servo bands overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic layer with the claimed servo bands and data bands comprising of tracks with the structural dimension as claimed, since Johnson discloses that this will reduce the influence of media dimensional instability (Abstract).
Regarding claims 10 and 13, Brodd in combination of Bhushan, Nagata, and Johnson fails to disclose that the ratio of a total area of the servo bands to the area of the surface is 4.0% or smaller, and the magnetic layer is configured to be able to recording data such that a minimum value of magnetization inversion distance L is 48 nm or smaller.  However, it is the examiner's position that the reference to Brodd in combination of Bhushan, Nagata, and Johnson teaches the same structure and properties of the magnetic layer as claimed and therefore, would be expected to inherently satisfy the claimed properties
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brodd et al. (US 7,910,234) in view of Bhushan (US 6,007,896) in view of Nagata et al. (JP 2007-294086) as applied to claim 1, and further in view of Honda et al. (US 2009/0091856).
Brodd discloses a magnetic recording tape as set forth above, however, fails to disclose the coercive force Hc in a longitudinal direction is 2000 Oe as presently claimed.
Honda discloses a magnetic recording tape comprising wherein the maximum Hc value is at 90º and the minimum Hc value is at 0º in the longitudinal direction, which would thereby would read upon the claimed less than 2000 Oe (Table 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brodd’s magnetic record tape to have a coercive force in the longitudinal direction meeting the claimed limitation as taught by Honda as this leads to improved electromagnetic conversion characteristics for a recording medium (Table 2). 

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive.
Applicant argues that Bhushan is not even combinable with Brodd.  This is because Bhushan is directed to “… a magnetic media and/or a [“machine component” (e.g., “read/write head”)] having a non-gaussian surface with a roughness distribution which minimizes static and kinetic friction by having positive skewness and high kurtosis values...”.  The examiner respectfully disagrees and contends that Bhushan is an analogous art to that of Brodd.  Although Bhushan discloses that the surface properties can be applicable to different variety of applications (col. 3, lines 31-39), Bhushan explicitly discloses “magnetic media”, wherein the magnetic media is a tape (claim 4).  Therefore, Bhushan discloses the surface properties of both sides of a tape as claimed.  Thus, the combination of Brodd in view of Bhushan has been deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785